The Disciplinary Review Board having filed with the Court its decision in DRB 18-107, concluding on the record certified to the **451Board pursuant to Rule 1:20-4(f)(default by respondent) that James H. Wolfe, III, of Orange , who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of one year for violating RPC 1.15(a) (failure to safeguard client funds, and negligent misappropriation of client funds), RPC 1.15(d) and Rule 1:21-6 (failure to comply with recordkeeping requirements), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further determined that respondent should not be permitted to apply for reinstatement until he has fully cooperated with the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that James H. Wolfe, III, is suspended from the practice of law for a period of one year, effective February 25, 2019, and until the further Order of the Court; and it is further
ORDERED that respondent shall not apply for reinstatement to practice until he has cooperated fully with the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **452ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.